Case 2:17-cr-20360-DML-EAS ECF No. 112, PageID.718 Filed 06/16/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                                     Case Number 17-20360
v.                                                            Honorable David M. Lawson

DELANTAE COLLINS,

               Defendant.
                                               /

       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION

       This matter is before the Court on the defendant’s motion for reconsideration of the Court’s

order denying his motion for compassionate release. The government has filed a response in

opposition, and the defendant filed a reply. After reviewing the submissions of the parties, the

Court finds that the defendant has not identified any palpable defect in the Court’s ruling that

would precipitate a different outcome. The motion therefore will be denied.

       Motions for reconsideration may be granted pursuant to E.D. Mich. LR 7.1(h)(1) when the

moving party shows (1) a “palpable defect,” (2) that misled the court and the parties, and (3) that

correcting the defect will result in a different disposition of the case. E.D. Mich. LR 7.1(h)(3). A

“palpable defect” is a defect which is obvious, clear, unmistakable, manifest, or plain. Mich. Dep’t

of Treasury v. Michalec, 181 F. Supp. 2d 731, 734 (E.D. Mich. 2002) (citations omitted).

“Generally . . . the court will not grant motions for rehearing or reconsideration that merely present

the same issues ruled upon by the court.” E.D. Mich. LR 7.1(h)(3). In any event, “[a] motion for

rehearing or reconsideration must be filed within 14 days after entry of the judgment or order.”

E.D. Mich. LR 7.1(h)(1).

       The Court has reviewed the additional medical information that was submitted with the

motion and finds that it adds nothing new to call into question the Court’s conclusion that the
Case 2:17-cr-20360-DML-EAS ECF No. 112, PageID.719 Filed 06/16/20 Page 2 of 2




defendant’s asthma condition does not constitute a recognized serious risk factor for exposure to

possible infection from the the coronavirus disease.

       Moreover, the Court previously concluded that it could excuse the defendant’s failure to

exhaust administrative avenues for seeking compassionate release, but the government points out

in its response, and it appears to be undisputed, that the original motion was filed only 10 days

after the defendant first submitted a request for compassionate release to the prison warden. After

the Court’s prior order was issued, the Sixth Circuit held in United States v. Alam, --- F.3d ---,

No. 20-1298, 2020 WL 2845694 (6th Cir. June 2, 2020), that “[i]f the Director of the Bureau of

Prisons does not move for compassionate release, a prisoner may take his claim to court . . . by

moving for it on his own behalf,” but “[t]o do that, he must ‘fully exhaust[] all administrative rights

to appeal’ with the prison or wait 30 days after his first request to the prison.” 2020 WL 2845694,

at *2 (quoting 18 U.S.C. § 3582(c)(1)(A)). The court of appeals further held that the exhaustion

requirement is a claim processing rule that does not implicate subject matter jurisdiction, but that

it also is mandatory and not subject to waiver, forfeiture, or any pertinent equitable exception, at

least where the government timely asserts an objection based on failure to exhaust. Therefore,

even if the defendant had suggested adequate grounds to persuade the Court of the need for

immediate release, the motion in the posture previously presented to the Court should have been

denied on the ground of failure to exhaust, based on recent controlling circuit law.

       Accordingly, it is ORDERED that the defendant’s motion for reconsideration (ECF No.

105) is DENIED.

                                                               s/David M. Lawson
                                                               DAVID M. LAWSON
                                                               United States District Judge

Dated: June 16, 2020




                                                 -2-
